Case: 18-50713      Document: 00514996365         Page: 1    Date Filed: 06/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                      No. 18-50713                      June 14, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
JULIA DUENAS,

                                                 Plaintiff-Appellant,

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:17-CV-81


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM:*
       Julia Duenas brought this Title VII suit against the Texas Department
of Criminal Justice after she was fired from her job as a prison guard. The
district court granted summary judgment against Duenas on her sexual
harassment claim because it concluded that she could not establish two
elements of that claim: (1) that she was subject to a hostile work environment,
or (2) that her employer knew about the alleged harassment by a coworker


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50713    Document: 00514996365     Page: 2   Date Filed: 06/14/2019


                                 No. 18-50713

(who was not a supervisor) but failed to take prompt remedial action. We
affirm based on the second ground. Having reviewed the briefs and record, and
heard oral argument, we conclude that no evidence shows that the employer
knew about any alleged harassment until October 30, 2015, when Duenas
reported the harassment to supervisors who then encouraged her to file a
complaint. Once she did that, Defendant launched an investigation into both
Duenas’s initial allegations and the more serious claims she made as the
investigation unfolded.    No alleged harassment occurred after Defendant
learned of the allegations and investigated them. Undisputed facts therefore
establish that Defendant took prompt remedial action once it learned of the
allegations, which precludes Title VII liability. See, e.g., Williams-Boldware v.
Denton Cty., 741 F.3d 635, 642 (5th Cir. 2014) (holding that prompt
investigation followed by cessation of harassing conduct supported dismissal
of hostile work environment claim).
      The district court also rejected Duenas’s retaliation claim. Undertaking
the McDonnell Douglas inquiry, the district court concluded that Duenas had
failed to show Defendant’s proffered nonretaliatory motive was pretextual.
Duenas does not challenge that determination about circumstantial evidence,
but instead argues that there is direct evidence of retaliation. The statements
and other evidence she cites do not, however, constitute direct evidence of a
retaliatory motive.
      AFFIRMED.




                                       2